Title: From George Washington to the Marquise de Lafayette, 5 June 1795
From: Washington, George
To: Lafayette, Marie-Adrienne-Françoise de Noailles, marquise de


          
            Madam,
            Philadelphia 5th June 1795
          
          Neither your situation nor mine, will render it advisable for me to add more to the enclosed letter—which was written agreeably to its date—and received by Mr Van Staphorst (as will appear by the correspondence between us, which is also enclosed) than to assure you of the sincere pleasure I felt in learning from Mr Monroe’s letters to the secretary of State, that you were in Paris and at liberty—after a long and painful confinement; particularly, as he accompanied it with the pleasing information, that in behalf of this country and conformably to the dictates of his own sensibility, he had aided you with means to supply your present exigencies.
          To touch on the case of Mr de la Fayette in this letter would be still more delicate—and, under present circumstances, as unavailing as it would be inexpedient. For these reasons, I shall only add a renewal of the assurances of the sincerest esteem & regard for you, and yours, with which I have the honor to be, Madam, Your most Obedient and Very humble Servant
          
            Go: Washington
          
        